Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony B. German appeals the district court’s order denying relief on his 28 U.S.C.A. § 2255 (West Supp.2010) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. German, Nos. 4:02-cr-00802-TL W-1; 4:11-cv-70004-TLW (D.S.C. Mar. 11, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.